UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Forthequarterlyperiodended September 30, 2014 or ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to CommissionFileNumber: 333-183870 QUORUM CORP. (Exact name of registrant as specified in its charter) Nevada 41-1199112 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4629 Cass Street, Suite 186, San Diego, CA (Address of principal executive offices) (Zip Code) (630) 489-9880 (Registrant’s telephone number, including area code) KSC House, Mama Ngina Street 11th Floor, P.O. Box 30251-00100 Nairobi, Kenya (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ¨ YES x NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x YES ¨ NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) ¨ YES x NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 60,836,664 common shares issued and outstanding as of November 18, 2014. 2 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 4 Item 1. Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 5 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II - OTHER INFORMATION 11 Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Mine Safety Disclosures 11 Item 5. Other Information 12 Item 6. Exhibits 12 SIGNATURES 13 3 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited consolidated interim financial statements for the three month period ended September 30, 2014 form part of this quarterly report. They are stated in United States Dollars (US$) and are prepared in accordance with United States generally accepted accounting principles. Quorum Corp. September 30, 2014 Index Consolidated Balance Sheets F-1 Consolidated Statements of Operations F-2 Consolidated Statements of Cash Flows F-3 Notes to the Consolidated Financial Statements F-4 4 Quorum Corp. Consolidated Balance Sheets (Expressed in US Dollars) September 30, 2014 (Unaudited) June 30, 2014 ASSETS Current Assets Cash $2,692 $2,705 Total Assets $ 2,692 $2,705 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $49,120 $32,734 Related party payables (Note 3) 128,038 104,038 Loans payable (Note 4) 21,611 21,214 Total Liabilities 198,769 157,986 Stockholders’ Deficit Preferred stock, 100,000,000 shares authorized, $0.00001 par value; no shares issued and outstanding – – Common stock, 100,000,000 shares authorized, $0.00001 par value; 60,836,664 shares issued and outstanding 608 608 Additional paid-in capital 48,397 48,397 Deficit (245,082) (204,286) Total Stockholders’ Deficit (196,077) (155,281) Total Liabilities and Stockholders’ Deficit $2,692 $2,705 (The accompanying notes are an integral part of these consolidated financial statements) F-1 Quorum Corp. Consolidated Statements of Operations (Expressed in US Dollars) (Unaudited) For the Three Months Ended September 30, 2014 For the Three Months Ended September 30, 2013 Expenses Bank charges $– $24 Foreign exchange (gain) loss (53) 81 Interest expense 397 187 Professional fees 12,250 6,436 Consulting fees 24,000 7,500 Transfer agent and filing fees 4,202 14,476 Total Expenses 40,796 28,704 Net Loss $(40,796) $(28,704) Net Loss Per Share – Basic and Diluted $(0.00) $ (0.00) Weighted Average Shares Outstanding 60,836,664 60,836,664 (The accompanying notes are an integral part of these consolidated financial statements) F-2 Quorum Corp. Consolidated Statements of Cash Flows (Expressed in US Dollars) (Unaudited) For the For the Three Months Three Months Ended Ended September 30, 2014 September 30, 2013 Cash Flows from Operating Activities Net loss $ (40,796) $(28,704) Changes in operating assets and liabilities: Accounts payable and accrued liabilities 16,386 3,838 Related party payables 24,000 7,500 Accrued interest payable 397 187 Net Cash Used In Operating Activities (13) (17,179) Cash Flows from Financing Activities Proceeds from loans payable – 17,095 Net Cash Provided by Financing Activities – 17,095 Decrease in Cash (13) (84) Cash - Beginning of Period 2,705 8,689 Cash - End of Period $2,692 $ 8,605 Supplementary Information: Interest paid $– $ – Income taxes paid $– $– (The accompanying notes are an integral part of these consolidated financial statements) F-3 Quorum Corp. Notes to the Consolidated Financial Statements (Expressed in US Dollars) (Unaudited) 1. Nature of Business and Continuance of Operations Quorum Corp. (the “Company”) was incorporated in the State of Nevada on November 23, 2011. The core operations of the Company derives from the power of social networking and online marketing in order to create links between buyers and sellers of specialty services. The principal service of the Company’s operating website quintup.com , is a link between buyers and sellers. Sellers on the website offer “micro-jobs,” or services, sometimes referred to as “gigs” to sellers who search for services throughout the website. Quorum’s website is a medium to which buyers and sellers can come together, where sellers can sell their specialty services, and buyers can purchase these services. The current target markets for the Company are theeastern African markets of Kenya, Uganda and Tanzania. The Company has not generated any revenue to date and consequently its operations are subject to all risks inherent in the establishment of a new business enterprise. These consolidated financial statements have been prepared on a going concern basis, which assumes the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. For the period from inception on November 23, 2011 through September 30, 2014, the Company has incurred accumulated losses totalling $245,082. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue operations, and the attainment of profitable operations. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These consolidated financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. 2. Summary of Significant Accounting Policies a) Basis of Presentation These consolidated financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States and are expressed in US dollars. The Company’s fiscal year end is June 30. b) Principal of Consolidation The consolidated financial statements include the accounts of Quorum Corp. and its 100% owned subsidiary, Chiswick Holdings Limited, a company incorporated in Kenya. All significant intercompany balances and transactions have been eliminated upon consolidation. c) Use of Estimates The preparation of consolidated financial statements in conformity with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. The Company regularly evaluates estimates and assumptions related to deferred income tax asset valuation allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. d) Cash and Cash Equivalents The Company considers all highly liquid instruments with maturity of three months or less at the time of issuance to be cash equivalents. F-4 Quorum Corp. Notes to the Consolidated Financial Statements (Expressed in US Dollars) (Unaudited) 2. Summary of Significant Accounting Policies (continued) e) Financial Instruments The Company’s financial instruments consist principally of cash, accounts payable and accrued liabilities, related party payables and loans payable. The fair value of the Company’s cash equivalents is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. The carrying value of accounts payable and accrued liabilities, related party payables and loans payable approximates their fair value because of the short maturity of these instruments. Unless otherwise noted, it is management’s opinion the Company is not exposed to significant interest, currency or credit risks arising from these financial instruments. f) Earnings (Loss) Per Share Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. At September 30, 2014, the Company has no potentially dilutive securities outstanding and accordingly, basic loss and diluted loss per share are the same. g) Foreign Currency Translation The Company’s planned operations will be in the eastern African markets of Kenya, Uganda and Tanzania, which results in exposure to market risks from changes in foreign currency exchange rates. The financial risk is the risk to the Company’s operations that arise from fluctuations in foreign exchange rates and the degree of volatility of these rates. Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. The Company's functional currency for all operations worldwide is the U.S. dollar. Nonmonetary assets and liabilities are translated into their U.S. dollar equivalents at historical rates and monetary assets and liabilities are translated at exchange rates in effect at the end of the year. Revenues and expenses are translated at average rates for the year. Gains and losses from translation of foreign currency financial statements into U.S. dollars are included in current results of operations. h) Income Taxes The Company accounts for income taxes using the asset and liability method which provides that deferred tax assets and liabilities are recognized for the expected future tax consequences of temporary differences between the financial reporting and tax bases of assets and liabilities, and for operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using the currently enacted tax rates and laws that will be in effect when the differences are expected to reverse. The Company records a valuation allowance to reduce deferred tax assets to the amount that is believed more likely than not to be realized. i) Recent Accounting Pronouncements Jumpstart Our Business Startups Act (“JOBS Act”) Transition Accounting: pursuant to Section 107(b) of the JOBS Act, we have elected to use the extended transition period for complying with new or revised accounting standards for an “emerging growth company”. This election will permit us to delay the adoption of new or revised accounting standards that will have difference effective dates for public and private companies until such time as those standards apply to private companies. Consequently, our financial statements may not be comparable to companies that comply with public company effective dates. The Company has implemented all new accounting pronouncements that are in effect and that may impact its consolidated financial statements and does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. F-5 Quorum Corp. Notes to the Consolidated Financial Statements (Expressed in US Dollars) (Unaudited) 3. Related Party Transactions a) As of September 30, 2014, the Company owes a former director of the Company $47,491 (June 30, 2014 - $47,491) for administrative expenditures paid on behalf of the Company. The amount owed is unsecured, non-interest bearing, and has no specified repayment terms. b) As of September 30, 2014, the Company owes a director of the Company $8,547 (June 30, 2014 - $8,547) for administrative expenditures paid on behalf of the Company and $72,000 (June 30, 2014 - $48,000) for consulting services. The amount owed is unsecured, non-interest bearing, and has no specified repayment terms. c) On December 1, 2012, the Company entered into a consulting agreement with a former director of the Company. Pursuant to the agreement, the former director provided consulting services for the Company from December 1, 2012 to November 30, 2013 for consideration of $2,500 per month. During the three months ended September 30, 2014, the Company paid consulting fees of $nil (2013 – $7,500) to the director. 4. Loans Payable During the three months ended September 30, 2014, the Company received four loans for a total amount of $19,845 (June 30, 2014 - $19,845) from a non-related third party. The loans bear an 8 % interest rate and are due on demand. As at September 30, 2014, the Company recorded $1,766 (June 30, 2014 - $1,369) of interest payable. 5. Stockholders’ Equity The Company’s authorized capital consists of 100,000,000 shares of common stock with a par value of $0.00001 per share and 100,000,000 shares of preferred stock with a par value of $0.00001 per share. 6. Subsequent Events Management has reviewed and evaluated subsequent events through the date of which the current financial statements were issued. F-6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations FORWARD-LOOKING STATEMENTS This quarterly report on Form 10-Q contains forward-looking statements that involve risks and uncertainties. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology including “could”, “may”, “will”, “should”, “expect”, “plan”, “anticipate”, “believe”, “estimate”, “predict”, “potential” and the negative of these terms or other comparable terminology. These statements are only predictions. Actual events or results may differ materially. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested in this report. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States dollars. All references “common shares” refer to the common shares in our capital stock. As used in this quarterly report, the terms “we”, “us”, “our” and “our company”, mean Quorum Corp., and our wholly owned subsidiary, Chiswick Holdings Limited, a company incorporated in Kenya, unless otherwise indicated. General Overview We were incorporated on November 23, 2011, under the laws of the State of Nevada. Our principal executive offices are located at 4629 Cass Street, Suite 186, San Diego, CA. Our telephone number is (630) 489-9880. Our authorized capital consists of 100,000,000 shares of common stock with a par value of $0.00001 and 100,000,000 shares of preferred stock with a par value of $0.00001. We have one wholly owned subsidiary, Chiswick Holdings Limited, a company incorporated in Kenya, through which all of our operations are conducted. Chiswick was incorporated on October 6, 2011 and carries on all of our business activities in Kenya. Since we are in our startup stage, Chiswick has predominately been involved in administrative activities such as setting up bank accounts, establishing relationships with service providers and establishing our office facilities. We are a in the business of developing a social media and networking website, Quintup.com TM , intended to serve as a transactional marketplace for buyers and sellers of contract services, known as micro-jobs. Our operations are based in the Eastern African city of Nairobi, Kenya, and Quintup.com TM is intended and being designed for consumer markets in Eastern Africa, with a focus on Kenya, Tanzania and Uganda. Our website, Quintup.com TM , is in the development stage. We have only recently begun operations, have no sales or revenues, and therefore rely upon the sale of our securities to fund our operations. We have a going concern uncertainty as of the date of our most recent financial statements. We currently employ third party developers to develop our website, Quintup.com TM . Our website is operational and we conducted alpha testing using various transaction simulations. This testing is now completed. Our company has recently concluded its beta testing of its program. We have not yet hired any commissioned sales people. 5 Our Current Business Our business plan is to create and operate a micro jobs website, Quintup.com TM , that will serve as an online marketplace for the purchase and sale of personal services amongst individuals and businesses operating in Eastern Africa, namely Kenya, Tanzania, and Uganda. Micro jobs websites have become increasingly popular in recent years as social market places for outsourcers of services and individuals or businesses seeking to hire those services. The first micro job (also known as “micro work” or “micro gigs”) websites, such as the website established in 2008 by the non-profit group Samasource, were conceived in order to outsource series of small tasks that have been broken out of a larger digital based work projects and which could be completed over the Internet. Typically, a micro job would take anywhere from one to fifteen minutes to complete, and would be performed in exchange for a proportionate wage. At present, micro jobs commonly refer to a broader range of internet and non-internet based services, although they typically involve services, such as data entry, bookkeeping, research, graphic design, photography, marketing, word processing or creative writing, the product of which may be delivered or verified over the Internet. On December 1, 2012, we entered into a consulting agreement with the sole director of our company, Yasmeen Savji. Pursuant to the agreement, Yasmeen Savji will provide consulting services for our company from December 1, 2012 to November 30, 2013 for consideration of $2,500 per month. The consulting agreement was not renewed and on January 23, 2014. Ms. Savji resigned as our sole director and officer and Mr. Ben Ridding was appointed as president, secretary, treasurer and sole director. Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to our stockholders. Cash Requirements We intend to begin our operations with the development of our website and then launch of our web service after alpha and beta testing. We estimate our operating expenses and working capital requirements for the next twelve month period to be as follows: Estimated Expenses For the Next Twelve Month Period Legal and accounting fees $ 70,000 Website Development and Beta Testing $ 15,000 Technology Acquisition (Server and related equipment) $ 15,000 Marketing and advertising $ 10,000 Investor relations and capital raising $ 10,000 Management fees $ 10,000 Salaries and consulting fees $ 36,000 General and administrative expenses $ 45,000 Total $ At present, our cash requirements for the next 12 months outweigh the funds available to maintain or develop our business. Of the $211,000 that we require for the next 12 months, we had $2,692 in cash as of September 30, 2014. In order to improve our liquidity, we intend to pursue additional equity or debt financing from private investors or possibly a registered public offering. Other than as set out below, we currently do not have any arrangements in place for the completion of any further private placement financings and there is no assurance that we will be successful in completing any further private placement financings. If we are unable to achieve the necessary additional financing, then we plan to reduce the amounts that we spend on our business activities and administrative expenses in order to be within the amount of capital resources that are available to us. 6 Results of Operations Operating Expenses Our operating expenses for the three month period ended September 30, 2014 and 2013 are outlined in the table below: Three Three Months Months Ended Ended September 30, September 30, Revenues $ 0 $ 0 Operating Expenses $ 40,796 $ 28,704 Net Loss $ (40,796 ) $ (28,704 ) Three Three Months Months Ended Ended September 30, September 30, Bank charges $ $ 24 Foreign exchange (gain) loss $ (53 ) $ 81 Interest expense $ 397 $ 187 Professional fees $ 12,500 $ 6,436 Consulting fees $ 24,000 $ 7,500 Transfer agent and filing fees $ 4,202 $ 14,476 During the three months ended September 30, 2014, our company incurred operating expenses of $40,796 compared with $28,704 for the three months ended September 30, 2013. The decrease in operating expenses was attributed to decreasesin consulting fees and transfer agent and filing fees. For the three months ended September 30, 2014, our company incurred a net loss of $40,796 or $0.00 loss per share compared with a net loss of $28,704 or $0.00 loss per share for the three months ended September 30, 2014. Liquidity and Capital Resources Working Capital At At September 30, June 30, Current Assets $ 2,692 $ 2,705 Current Liabilities $ 198,769 $ 157,986 Working Capital $ (196,077 ) $ (155,281 ) Cash Flows Three Three Months Ended Ended September 30, September 30, Net Cash Provided by (Used in) Operating Activities $ (13 ) $ (17,179 ) Net Cash Provided by Financing Activities $ - $ 17,095 Net Cash Provided by (Used In) Investing Activities $ 0 $ 0 Net Increase (Decrease) In Cash During The Period $ (13 ) $ (84 ) 7 Cash Flow from Operating Activities During the three months ended September 30, 2014, our company used $13 of cash for operating activities compared with the use of $17,179 during the three months ended September 30, 2013. The reduction was due to the prior period having additional reporting and disclosure costs. Cash Flow from Financing Activities During the three months ended September 30, 2014, our company received $0 from financing activities compared with $17,095 during the three months ended September 30, 2013. Working Capital At September 30, 2014, our company had a cash balance and total assets of $2,692 compared with cash balance and total assets of $2,705 as at September 30, 2013. The decrease in cash and total assets were attributed to filing and reporting costs with accountants, lawyers, auditors, and EDGAR agents. As at September 30, 2014, our company had total liabilities of $198,769 compared with $157,986 as at September 30, 2013. The increase in total liabilities was attributed to increases in accounts payable and accrued liabilities of $49,120, related party payables of $128,068 and loans payable of 21,611. As at September 30, 2014, our company had a working capital deficit of $196,077 compared with a working capital deficit of $155,281 as of September 30, 2013. Going Concern The accompanying financial statements have been prepared assuming that our company will continue as a going concern. As shown in the accompanying financial statements, our company incurred losses of $40,796 for the three months ended September 30, 2014, $245,082 since inceptionand has not yet produced revenues from operations. These factors raise substantial doubt about our company’s ability to continue as a going concern. The financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that might be necessary in the event that our company cannot continue as a going concern. Management anticipates that it will be able to raise additional working capital through the issuance of stock and through additional loans from investors. The ability of our company to continue as a going concern is dependent upon our company’s ability to attain a satisfactory level of profitability and obtain suitable and adequate financing. There can be no assurance that management’s plan will be successful. Future Financings We will continue to rely on equity sales of our common shares in order to continue to fund our business operations. Issuances of additional shares will result in dilution to existing stockholders. There is no assurance that we will achieve any additional sales of the equity securities or arrange for debt or other financing to fund our operations and other activities. Critical Accounting Policies Basis of Presentation These consolidated financial statements of our company have been prepared in accordance with generally accepted accounting principles in the United States and are expressed in US dollars. Our company’s fiscal year end is June 30. Principal of Consolidation The consolidated financial statements include the accounts of Quorum Corp. and our 100% owned subsidiary, Chiswick Holdings Limited, a company incorporated in Kenya. All significant intercompany balances and transactions have been eliminated upon consolidation. 8 Use of Estimates The preparation of consolidated financial statements in conformity with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Our company regularly evaluates estimates and assumptions related to deferred income tax asset valuation allowances. Our company bases our estimates and assumptions on current facts, historical experience and various other factors that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by our company may differ materially and adversely from our company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. Cash and Cash Equivalents Our company considers all highly liquid instruments with maturity of three months or less at the time of issuance to be cash equivalents. Financial Instruments Our company’s financial instruments consist principally of cash, accounts payable and accrued liabilities, related party payables and loans payable. The fair value of our company’s cash equivalents is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. The carrying value of accounts payable and accrued liabilities, related party payables and loans payable approximates their fair value because of the short maturity of these instruments. Unless otherwise noted, it is management’s opinion our company is not exposed to significant interest, currency or credit risks arising from these financial instruments. Earnings (Loss) Per Share Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period Diluted EPS excludes all dilutive potential shares if their effect is anti-dilutive. At September 30, 2014, our company has no potentially dilutive securities outstanding and accordingly, basic loss and diluted loss per share are the same. Foreign Currency Translation Our company’s planned operations will be in the eastern African markets of Kenya, Uganda and Tanzania, which results in exposure to market risks from changes in foreign currency exchange rates. The financial risk is the risk to our company’s operations that arise from fluctuations in foreign exchange rates and the degree of volatility of these rates. Currently, our company does not use derivative instruments to reduce our exposure to foreign currency risk. Our company's functional currency for all operations worldwide is the U.S. dollar. Nonmonetary assets and liabilities are translated into their U.S. dollar equivalents at historical rates and monetary assets and liabilities are translated at exchange rates in effect at the end of the year. Revenues and expenses are translated at average rates for the year. Gains and losses from translation of foreign currency financial statements into U.S. dollars are included in current results of operations. Income Taxes Our company accounts for income taxes using the asset and liability method which provides that deferred tax assets and liabilities are recognized for the expected future tax consequences of temporary differences between the financial reporting and tax bases of assets and liabilities, and for operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using the currently enacted tax rates and laws that will be in effect when the differences are expected to reverse. Our company records a valuation allowance to reduce deferred tax assets to the amount that is believed more likely than not to be realized. 9 Recent Accounting Pronouncements Jumpstart Our Business Startups Act (“JOBS Act”) Transition Accounting: pursuant to Section 107(b) of the JOBS Act, we have elected to use the extended transition period for complying with new or revised accounting standards for an “emerging growth company”. This election will permit us to delay the adoption of new or revised accounting standards that will have difference effective dates for public and private companies until such time as those standards apply to private companies. Consequently, our financial statements may not be comparable to companies that comply with public company effective dates. Our company has implemented all new accounting pronouncements that are in effect and that may impact our consolidated financial statements and does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on our financial position or results of operations. Item 3. Quantitative and Qualitative Disclosures about Market Risk As a “smaller reporting company”, we are not required to provide the information required by this Item. Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our reports filed under the Securities Exchange Act of 1934 , as amended, is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms, and that such information is accumulated and communicated to our management, including our chief executive officer and chief financial officer (our principal executive officer, principal financial officer and principal accounting officer) to allow for timely decisions regarding required disclosure. As of the end of our quarter covered by this report, we carried out an evaluation, under the supervision and with the participation of our chief executive officer and chief financial officer (our principal executive officer, principal financial officer and principal accounting officer), of the effectiveness of the design and operation of our disclosure controls and procedures. Based on the foregoing, our chief executive officer and chief financial officer (our principal executive officer, principal financial officer and principal accounting officer) concluded that our disclosure controls and procedures were not effective as of the end of the period covered by this quarterly report. Changes in Internal Control During the period covered by this report there were no changes in our internal control over financial reporting that materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION Item 1. Legal Proceedings We know of no material, existing or pending legal proceedings against our company, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered beneficial shareholder, is an adverse party or has a material interest adverse to our interest. Item 1A. Risk Factors As a “smaller reporting company” we are not required to provide the information required by this Item. 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds None. Item 3. Defaults Upon Senior Securities None. Item 4. Mine Safety Disclosures Not applicable. Item 5. Other Information None. Item 6. Exhibits Exhibit Number Description Rule 13a-14(a)/15d-14(a) Certification 31.1* Section 302 Certification under Sarbanes-Oxley Act of 2002 of the Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer Section 1350 Certifications 32.1 ¤ Section 906 Certification under Sarbanes-Oxley Act of 2002 of the Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer Interactive Data Files 101.INS 101.SCH 101.CAL 101.DEF 101.LAB 101.PRE XBRL Instance Document XBRL Taxonomy Extension Schema Document XBRL Taxonomy Extension Calculation Linkbase Document XBRL Taxonomy Extension Definition Linkbase Document XBRL Taxonomy Extension Label Linkbase Document XBRL Taxonomy Extension Presentation Linkbase Document * Filed herewith. ¤ This certification is deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended (Exchange Act), or otherwise subject to the liability of that section, nor shall it be deemed incorporated by reference into any filing under the Securities Act of 1933, as amended (Securities Act), or the Exchange Act. 11 SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. QUORUM CORP. Dated: November 19, 2014 By: /s/ Ben Ridding Ben Ridding President, Secretary, Treasurer and Director (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer) 12
